Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 02/18/2021 with Applicant Attorney Mr. Jiawei Huang. 
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted):  
16. A key detecting method, comprising: sampling on an output signal value of a key when there is external common mode interference, and calculating a current noise value; determining, according to the current noise value, whether a noise variation reaches a noise variation threshold; and determining that the key is in a key-pressed state when the noise variation reaches the noise variation threshold
determining whether the signal variation reaches the signal variation threshold according to a current signal value when there is no external common mode interference, and 
determining that the key is in the key-pressed state when the signal variation reaches the signal variation threshold.
20. (cancelled).

Allowable Subject Matter
The claims 1, 3-8, 10-19 are allowed.  Specifically, the independent Claims 1, 8 and 16 are allowed over the prior art. The dependent Claims (3-7, 10-15, 17-19) are also allowed due to its dependencies to said independent Claims. 

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1:  “sampling an output signal value in real time for multiple consecutive times and obtaining multiple sampling results; calculating an average value and a peak-to-peak value of the multiple sampling results, and using the average value and the peak-to-peak value as a current signal value and a current noise value, respectively; determining, according to the current noise value and the current signal value, whether a noise variation and a signal variation reach a corresponding noise variation threshold and signal variation threshold, respectively; and determining an operating state of a key according to the determination result.”.
Claim 8:  “sampling an output signal value in real time for multiple consecutive times and obtaining multiple sampling results; calculating an average value and a peak-to-peak value of the multiple sampling results, and using the average value and the peak-to-peak value as a current signal value and a current noise value, respectively; 
Claim 16:  “determining whether the signal variation reaches the signal variation threshold according to a current signal value when there is no external common mode interference, and determining that the key is in the key-pressed state when the signal variation reaches the signal variation threshold”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864